DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on 12/15/20 has been received and entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8 and 10 of U.S. Patent No. 9,978,437. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are either anticipated by, or would have been obvious over, the reference claims.
Regarding claim 1: Claims 1 and 2 of the patent recites a dynamic random access memory (DRAM), comprising:


one or more circuits;
first and second voltage rails configured to receive first and second power supplies, respectively (claim 1, lines 2-5); and
a power control circuit (claim 1, line 9) configured to switch the one or more circuits to be coupled from one of the first and second voltage rails to the other of the first and second voltage rails responsive to the information.
Claim 1 of the patent does not recite the information which is associated with a mode register write command. It would have been obvious to one of ordinary skill in the art to recognize that the latency information in claim 1 of the patent is associated with a mode register write command and is used to write latency information to the mode register.
Regarding claim 2: Claim 1 of the patent recites the DRAM of claim 1, wherein the mode register write command received on a command bus (it is inherent that any command is received by a command/address bus).
Regarding claim 3: Claim 1 of the patent recites the DRAM of claim 2, wherein the information is received on an address bus. It is inherent that the information is received on a command/address bus.
Regarding claim 4: Claim 3 of the patent recites the DRAM of claim 1, wherein the first voltage is greater than the second voltage (the first voltage is considered the second fixed voltage in claim 3 of the patent).

Regarding claim 6: Claim 1 of the recites the DRAM of claim 1, wherein the information comprises at least two bits. It would have been obvious to one of ordinary skill in the art to use the information comprising at least two bits to provide first and second operating frequencies in the first and second ranges of operating frequencies.
Regarding claim 7: Claim 4 of the patent recites the DRAM of claim 1, wherein the information is provided to control timing aspects (frequencies) of DRAM.
Regarding claim 8: Claim 8 of the patent recites a system, comprising:
a dynamic random access memory (DRAM) which comprises:
mode registers configured to receive the information provided from the host; one or more circuits;
first and second voltage rails configured to receive first and second power supplies, respectively; and
a power control circuit configured to switch the one or more circuits to be coupled from one of the first and second voltage rails to the other of the first and second voltage rails responsive to the information.
Claim 8 of the patent does not recite a host configured to provide information which is associated with a mode register write command and corresponds to an operating frequency. However, the use of a host to control a memory is well-known 
Regarding claim 9: Claim 8 of the patent recites the system of claim 8, wherein the mode register write command is received on a command bus of DRAM and the information is received on an address bus of DRAM (command/address bus).
Regarding claim 10: Claim 8 of the patent recites the system of claim 8, wherein the first voltage is greater than the second voltage.
Regarding claim 11: Claim 8 of the patent recites the system of claim 10, wherein the power control circuit is configured to switch the one or more circuits to be coupled from the second voltage rail to the first voltage rail when the information corresponds to a greater frequency.
Regarding claim 12: Claim 8 of the patent recites the system of claim 8, wherein the information comprises at least two bits. It would have been obvious to one of ordinary skill in the art to use the information comprising at least two bits to provide first and second operating frequencies in the first and second ranges of operating frequencies.
Regarding claim 13: Claim 10 of the patent recites the system of claim 8, wherein the information is provided to control timing aspects (Frequencies) of DRAM.
Regarding claim 14: Claim 1 of the patent recites an apparatus, comprising:
a first voltage rail configured to provide a first voltage;
a second voltage rail configured to provide a second voltage different than the first voltage (claim 1, lines 2-5, it is inherent that there are a first voltage rail and 
a mode register (claim 2) configured to be programmed with power demand information;
internal circuits (claim 1, line 6) coupled to the first voltage rail via a first switch and coupled to the second voltage rail via a second switch; and
a power control circuit configured to enable the first switch to provide the first voltage to the internal circuits or to enable the second switch to provide the second voltage to the internal circuit based on the power demand information (claim 1, lines 9-19).
Regarding claim 15: Claim 4 recites the apparatus of claim 14 wherein the power control circuit is further configured to disable the first switch and enable the second switch to provide power to the internal circuits from the second voltage rail responsive to a change in frequency set point (FSP) (the apparatus operates only at one of the first and second frequencies).
Regarding claim 16: Claims 1 and 3 recites the apparatus of claim 15 wherein the first voltage (the second fixed voltage in claim 3 of the patent is considered as the first voltage in claim 16) is greater than the second voltage and wherein the power control circuit control circuit is configured to switch power from the second voltage rail to the first voltage rail responsive to the change in FSP from a low speed to a high speed (claim 1, lines 18-20).
Regarding claim 17: Claim 1 of the patent recites the apparatus of claim 14 wherein the power demand information comprises latency information.

Regarding claim 19: Claim 6 of the patent recites the apparatus of claim 14, further comprising second internal circuits configured to be powered by the first voltage.
Regarding claim 20: Claim 7 recites the apparatus of claim 19 wherein the internal circuits comprise input/output circuits, internal data path circuits, data path timing circuits, or combinations.
4.    Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5-10 of U.S. Patent No. 10,541,019. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary in the art to recognize that a mode register or a plurality of mode registers are well-known in the art to store information to operate the memory device and a command/address bus is used to transmit a command and information to control memory operations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bridges et al. (US 2014/0040647 cited by Applicant in the IDS filed on 12/20/19), hereinafter “Bridges”).
Regarding claims 1 and 8: Bridges discloses a dynamic random access memory (DRAM, RAM in paragraph [0053], lines 3-4 can be a DRAM) and a system (Fig. 6), comprising:
mode registers (Fig. 3, 52 and 54) configured to receive information which is associated with a mode register write command ([0032], lines 11-13) is provided by a host (Fig. 6, 130), and corresponds to an operating frequency (frequency associated with the operating voltage);
one or more circuits (functional block comprising elements, semiconductor circuits, paragraph [0019], lines 12-15);
first and second voltage rails configured to receive first and second power supplies, respectively; and
a power control circuit (Fig. 1, 12o) configured to switch the one or more circuits to be coupled from one of the first and second voltage rails to the other of the first and second voltage rails responsive to the information (Fig. 3).
Regarding claims 2, 3 and 9: Bridges The DRAM of claim 1 and the system of claim 8, wherein the mode register write command received on a command bus and wherein the information is received on an address bus (Fig. 6, system bus 134 includes a command/address bus).
Regarding claims 4 and 10: Bridges discloses the DRAM of claim 1 and the system of claim 8, wherein the first voltage is greater than the second voltage (Fig. 1).

Regarding claims 6 and 12: Bridges discloses the DRAM of claim 1 and the system of claim 8, wherein the information comprises at least two bits (paragraph [0054], lines 12-19).
Regarding claims 7 and 13: Bridges discloses the DRAM of claim 1 and the system of claim 8, wherein the information is provided to control timing aspects (frequencies) of DRAM.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridges in view of Conrad et al. (US 9,766,683, hereinafter “Conrad”) or Raju et al. (US 2012/0110351, hereinafter “Raju”).
Regarding claim 14: Bridges discloses an apparatus, comprising:
a first voltage rail (Fig. 1,20) configured to provide a first voltage;

a mode register (Fig. 3, 58) configured to be programmed with power demand information;
           internal circuits (functional block comprises coupled to the first voltage rail via a first switch (28o) and coupled to the second voltage rail via a second switch (30o); and
a power control circuit (12o) configured to enable the first switch to provide the first voltage to the internal circuits or to enable the second switch to provide the second voltage to the internal circuit based on the power demand information.
Bridges does not explicitly disclose the power demand information comprising latency information. However, Conrad (claim 10) or Raju (paragraph [0048], lines 22-23) discloses the use of latency information for power management to control power supplied to internal circuits (Conrad, Fig. 7 and column 7, lines 65-67). It would have been obvious to one of ordinary skill in the art to use latency information for power management to control power supplied to the internal circuits.
Regarding claim 15: Bridges discloses the apparatus of claim 14 wherein the power control circuit is further configured to disable the first switch and enable the
second switch to provide power to the internal circuits from the second voltage rail responsive to a change in frequency set point (FSP) (from a first clock frequency to a second clock frequency, Abstract, lines 9-10 and lines 15-16 and Fig. 2).
Regarding claim 16: Bridges discloses the apparatus of claim 15 wherein the first voltage is greater than the second voltage (Fig. 2, step 42) and wherein the power control circuit control circuit is configured to switch power from the second 
Regarding claim 18: Bridges discloses the apparatus of claim 14 wherein the power demand information corresponds to a first frequency set point or a second frequency set point (Abstract).
Regarding claim 19: Bridges discloses the apparatus of claim 14, further comprising second internal circuits (some of the memory structures, paragraph [0019], lines 12-15) configured to be powered by the first voltage.
Regarding claim 20: Bridges discloses the apparatus of claim 19 wherein the internal circuits comprise input/output circuits (memory structures comprise input/output circuits), internal data path circuits, data path timing circuits, or combinations thereof, and wherein the second internal circuits comprise a memory array core (memory structures), a critical timing path, or combinations thereof.

Response to Arguments
Applicant's arguments filed 12/15/20 have been fully considered but they are not persuasive.
Applicant argued:
“The Examiner rejected claims 1 and 8 on the same grounds. In particular, the Examiner relied on high performance mode timer value register 52 and low performance mode timer value register 54 to purportedly correspond to Applicant’s “mode registers” as recited in claim 1. The Examiner further relies on Bridges at. [0032] to purportedly 
Bridges teaches that the mode timer values stored in registers 52 and 54 correspond to lengths of time a functional block 18 should spend in a particular operating mode. For example, if the high performance mode timer value is the same as the low performance mode timer value, the functional block 18 will spend an equal amount of time operating in the high performance and low performance modes. See Bridges at [0027], Accordingly, the information stored in the registers 52 and 54 do not correspond to “an operating frequency” as recited in claims 1 and 8.
Furthermore, contrary to the Examiner’s assertion, Bridges does not teach or suggest “frequency associated with the operating voltage (power demand information)” is stored in the registers 52 and 54 at [0032], Instead, at [0032], Bridges describes setting countdown timers based on the mode timer values stored in registers 52 and 54 to control when the synthesized performance level setting circuit 12 switches the functional block 18 from one performance mode to another performance mode. Again, this portion of Bridges highlights that the information stored in the registers 52 and 54 is not operating frequency information. In fact, nowhere does Bridges use the terminology “operating voltage” nor “power demand information.”
For at least these reasons, Applicant respectfully submits the 102 rejections of claim 1 and 8 should be withdrawn.

Regarding claims 1 and 8: Bridges discloses mode registers (Fig. 3, 52 and 54) configured to receive information (value written to 52 and 54, paragraph [0032], lines 11-13) which is associated with a mode register write command (the value written to the 52 and 54 must be associated with a mode write register command to write data (the value) to the registers 52 and/or 54), and corresponds to an operating frequency (paragraph [0027], lines 1-7, paragraph [0028], lines 9-13 and paragraph [0038], lines 17-25). 
Since Bridges clearly discloses all the limitations as recited in claims 1 and 8, the rejections under 102(a)(1) of claims 1 and 8 are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779.  The examiner can normally be reached on 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN HOANG/           Primary Examiner, Art Unit 2827